  Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 1 of 36 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 MARK PHELPS, Derivatively On Behalf Of             Case No:
 PEABODY ENERGY CORPORATION,

                       Plaintiff,                    JURY TRIAL DEMANDED

          vs.

 SAMANTHA B. ALGAZE, ANDREA E.
 BERTONE, NICHOLAS J. CHIREKOS,
 STEPHEN E. GORMAN, GLENN L.
 KELLOW, JOE W. LAYMON, BOB
 MALONE, DAVID J. MILLER, MICHAEL
 W. SUTHERLIN, DARREN R. YEATES,
 AND AMY B. SCHWETZ,

                       Defendants,

          and

 PEABODY ENERGY CORPORATION,

                       Nominal Defendant.



                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff Mark Phelps (“Plaintiff”) alleges the following based upon personal knowledge

as to himself and his own acts, and information and belief as to all other matters, based upon, inter

alia, the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of Defendants’ (defined below) public documents, conference calls, and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Peabody Energy Corporation

(“Peabody” or the “Company”), legal filings, news reports, securities analysts’ reports and
     Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 2 of 36 PageID #: 2




advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery

I.      NATURE OF ACTION

        1.      This is a shareholder derivative action that seeks to remedy wrongdoing

committed by the Company’s directors and/or officers from April 3, 2017 through the present (the

“Relevant Period”).

        2.      Peabody purports to be the largest coal mining company in the world, with 23 coal

mines throughout the United States and Australia. One of its mines in Australia is the North

Goonyella mine, which was acquired by Peabody in 2004 and through which the Company ships

coal to customers in India, China and South Korea. As of the start of the Relevant Period, the

North Goonyella mine was considered Peabody’s most profitable single operation.

        3.      On April 3, 2017, the Company emerged from bankruptcy protection and reported

record production output, while simultaneously touting its “record safety” achievements and its

“ongoing commitment to ensuring safe, productive operations.”

        4.      However, unknown to the market at this time, was that the Company failed to

disclose, and would continue to omit, the following adverse facts pertaining to the safety practices

at the North Goonyella mine:

                (a)   The Company had failed to implement adequate safety controls at the North

        Goonyella mine to prevent the risk of a spontaneous combustion event;

                (b)   The Company failed to follow its own safety procedures; and

                (c)   As a result, the North Goonyella mine was at a heightened risk of shutdown.

        5.      The truth about the inadequate safety practices was revealed when, on September




                                                 2
  Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 3 of 36 PageID #: 3




28, 2018, a fire erupted at the mine, forcing the Company to suspend operations indefinitely. On

this news, the Company shares fell $5.54 per share, or 13.4 percent.

       6.       Following the fire, the Company assured the market that it had a feasible plan to

remediate and reopen the North Goonyella mine, and that it would be able to extract significant

coal at the mine in the near-term. However, Defendants failed to disclose, and would continue to

omit, the following adverse facts pertaining to the feasibility of the Company’s plan to restart the

North Goonyella mine:

                (a)   The Company’s low-cost plan to restart operations at the mine posed

       unreasonable safety and environmental risks;

                (b)   The Australian body responsible for ensuring acceptable health and safety

       standards, the Queensland Mines Inspectorate (“QMI”), would likely mandate a safer, cost-

       prohibitive approach; and

                (c)   As a result, there would be major delays in reopening the North Goonyella

       mine and restarting coal production.

       7.       The truth about the feasibility of the Company’s plan to restart operations at North

Goonyella was revealed through a series of disclosures.

       8.       On February 6, 2019, the Company revealed that contrary to previous statements,

production at the North Goonyella mine would not resume in 2019 but was instead now targeted

to begin to ramp in the early months of 2020. On this news, the Company shares fell by $3.80 per

share, or 10.6%.

       9.       On May 1, 2019, the Company reported that it had received a directive from QMI

which could lead to further delays and necessitate a re-evaluation of the Company’s reentry plan.

On this news, the Company shares fell $1.61 per share, or 5.6%.




                                                 3
      Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 4 of 36 PageID #: 4




         10.    On July 31, 2019, the Company reported additional delays to the reentry of North

Goonyella, explaining that QMI’s requirements had resulted in a slower rate of progress than the

initial plan had contemplated. As a result, the Company suspended its 2020 production guidance

at the mine and informed the market that it was reevaluating its entire reentry plan. On this news,

the Company shares fell by $1.06 per share, or 4.8%.

         11.    On August 9, 2019, QMI released a one-page document with its preliminary

investigative findings indicating that the Company had deficient safety systems at North Goonyella

and that the Company was not cooperating fully with its investigation. On this news, the

Company’s stock fell $0.37 per share, or 2 percent.

         12.    Finally, on October 29, 2019, the Company disclosed that QMI was placing strict

restrictions on restarting operations at the North Goonyella mine and that as a result the Company

was forced to drastically adjust the reentry plan, ultimately announcing a three year or more delay

before any meaningful coal could be produced. On this news, the Company shares declined $3.56

per share, or 22 percent.

II.      JURISDICTION AND VENUE

         13.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question pertaining to the claims based on violations of the

Securities Exchange Act of 1934 (the “Exchange Act”) made in the securities class action entitled

Oklahoma Firefighters Pension and Retirement System v. Peabody Energy Corp., et al., Case 1:20-

cv-08024 (S.D.N.Y.) (“Securities Class Action”).

         14.    This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

         15.    This derivative action is not a collusive action to confer jurisdiction on a court of




                                                 4
   Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 5 of 36 PageID #: 5




the United States that it would not otherwise have.

        16.       Venue is proper in this District because a substantial portion of the transactions

and wrongs complained of herein occurred in this District, and Defendants have received

substantial compensation in this District by engaging in numerous activities that had an effect in

this District.

        17.       Venue is also proper in the District because the Company is incorporate in

Delaware and the Company’s By-laws contain an exclusive forum provision:

        Section 5.3. Exclusive Forum. Unless the Corporation consents in writing to the
        selection of an alternative forum, the sole and exclusive forum for (i) any derivative
        action or proceeding brought on behalf of the Corporation, (ii) any action asserting
        a claim of breach of a fiduciary duty owed by any director or officer or other
        employee of the Corporation to the Corporation or the Corporation’s stockholders,
        (iii) any action asserting a claim against the Corporation or any director or officer
        or other employee of the Corporation arising pursuant to any provision of the
        Delaware General Corporation Law (as it may be amended from time to time) or
        the Charter or these By-Laws, or (iv) any action asserting a claim against the
        Corporation or any director or officer or other employee of the Corporation
        governed by the internal affairs doctrine shall be a state court located within the
        State of Delaware (or, to the extent that no state court located within the State of
        Delaware has jurisdiction, the federal district court for the District of Delaware).
        [Emphasis added].

III.    PARTIES

        A.       Plaintiff

        18.       Plaintiff is a current shareholder of Peabody common stock.           Plaintiff has

continuously held Peabody common stock at relevant times and is prepared to hold his Peabody

stock throughout the duration of this litigation.

        B.       Nominal Defendant Peabody

        19.       Nominal Defendant Peabody is a Delaware corporation headquartered in St.

Louis, Missouri.

        C.       Director Defendants


                                                    5
  Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 6 of 36 PageID #: 6




       20.     Defendant Samantha B. Algaze (“Algaze”) has been a director since 2020.

Defendant Algaze is also a member of the Nominating & Corporate Governance Committee.

       21.     Defendant Andrea E. Bertone (“Bertone”) has been a director since 2019.

Defendant Bertone is also a member of the Audit Committee and the Health, Safety, Security &

Environmental Committee.

       22.     Defendant Nicholas J. Chirekos (“Chirekos”) has been a director since 2017.

Defendant Chirekos is also a member of the Audit Committee and the Nominating & Corporate

Governance Committee.

       23.     Defendant Stephen E. Gorman (“Gorman”) has been a director since 2017.

Defendant Gorman is also a member of the Compensation Committee, the Executive Committee,

and is the Chair of the Executive, Health, Safety, Security & Environmental Committee.

       24.     Defendant Glenn L. Kellow (“Kellow”) has been a director since 2015.

Defendant Kellow is also a member of the Executive Committee

       25.     Defendant Joe W. Laymon (“Laymon”) has been a director since 2017.

Defendant Laymon is the Chair of the Compensation Committee and a member of the Executive,

Health, Safety, Security & Environmental Committee.

       26.     Defendant Bob Malone (“Malone”) has been a director since 2009. Defendant

Malone is the Chair of the Executive Committee.

       27.     Defendant David J. Miller (“Miller”) has been a director since 2020. Defendant

Miller is a member of the Executive Committee and Compensation Committee.

       28.     Defendant Michael W. Sutherlin (“Sutherlin”) has been a director since 2014.

Defendant Michael Sutherlin is a member of the Compensation Committee, the Executive

Committee, and the Chair of the Nominating & Corporate Governance Committee.




                                              6
  Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 7 of 36 PageID #: 7




        29.     Defendant Darren R. Yeates (“Yeates”) has been a director since February 2020.

Defendant Yeates is a member of the Audit Committee and the Health, Safety, Security &

Environmental Committee. Yeates has stepped down from his current positions as a member of

Audit Committee and the Health, Safety, Security & Environmental Committee of the Board, and

will not thereafter serve on any other committees of the Board.

        30.     Defendants Algaze, Bertone, Chirekos, Gorman, Kellow, Laymon, Malone,

Miller, Sutherlin and Yeates are collectively referred to herein as the “Director Defendants.”

        D.     Officer Defendant

        31.     Defendant Amy B. Schwetz (“Schwetz”) was, at all relevant times, the Company’s

Executive Vice President and Chief Financial Officer (“CFO”).

        32.     The Director Defendants and Defendant Schwetz are collectively referred to

herein as “Defendants”.

        E.     Non-Party Directors

        33.     Non-Party Director Bill Champion (“Champion”) was appointed director in July

2020.

                              AUDIT COMMITTEE CHARTER

        34.     According to the Audit Committee Charter, the Audit Committee shall provide

“assistance to the Board of Directors in fulfilling its oversight responsibility to the shareholders,

potential shareholders, the investment community, and others with respect to (i) the quality and

integrity of the Company’s financial statements and financial reporting processes, (ii) the

Company’s systems of internal accounting and financial controls and disclosure controls, (iii) the

independent auditor’s qualifications and independence, (iv) the performance of the Company’s

internal audit function and independent auditor, and (v) compliance with legal and regulatory




                                                 7
  Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 8 of 36 PageID #: 8




requirements. In so doing, it is the responsibility of the Committee to maintain free and open

communication between the Committee, the independent auditor, the internal auditors and

management of the Company.”

                PEABODY ENERGY CORPORATION HEALTH,
      SAFETY, SECURITY AND ENVIRONMENTAL COMMITTEE CHARTER

       35.     Health, Safety, Security and Environmental Committee Charter states:

Statement of Responsibilities

       The Committee shall have the following oversight responsibilities:

       ➢ review with management the significant risks or exposures faced by the
       Company in the health, safety, security and environmental areas, including such
       liabilities reported in the Company’s public reports and financial statements, and
       steps taken by management to address such risks, including contingency planning
       and emergency response activities;

       ➢ review at least annually the Company’s health, safety, security and
       environmental objectives, policies and programs (including processes to ensure
       compliance with applicable laws and regulations), assessments of the effectiveness
       of such policies and programs (including periodic performance metrics and audits)
       and performance;

       ➢ review methods to communicate the Company’s health, safety, security and
       environmental values and performance to Company employees and the public;

       ➢ review the Company’s efforts to advance the Company’s progress on sustainable
       development (i.e., the integration of social, environmental, and economic principles
       in the Company’s mining operations from exploration through development,
       operation, reclamation, closure and post closure activities);

       ➢ review and discuss with management any material noncompliance with health,
       safety, security and environmental laws, including any pending or threatened
       administrative, regulatory or judicial proceedings related to such noncompliance,
       and management’s response to such noncompliance;

       ➢ review and recommend approval of the environmental and mine safety
       disclosures required to be included in the Company’s periodic reports on Forms 10-
       K and 10-Q;




                                                8
  Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 9 of 36 PageID #: 9




       ➢ consider and advise the Board of Directors on health, safety, security and
       environmental matters and sustainable development, and on the health, safety,
       security or environmental risks or exposures associated with projects for which
       management is seeking Board approval;

       ➢ consider and advise the Compensation Committee on the Company’s
       performance with respect to incentive compensation metrics relating to health,
       safety, security or environmental matters; and

       ➢ review and discuss with management significant legislative, regulatory, political
       and social issues and trends that may affect the health, safety, security and
       environmental management process and system in place at the Company or the
       Company’s business operations, financial performance or public image, and
       management’s response to such matters.

       The Committee shall have the authority to obtain advice and assistance from
       internal or external legal, accounting and other advisors. In making any such
       decisions, the Committee should consult with the Chair of the Board or the Lead
       Independent Director, as applicable. The compensation to be paid to such advisors
       shall be determined by the Committee or the Chairperson of the Committee, and
       the Chairperson shall have the authority to bind the Company to pay such
       compensation and enter into other customary retention arrangements.

       The Committee should make regular reports on its activities to the Board of
       Directors. The Committee may form and delegate authority to subcommittees when
       appropriate.

       The Committee shall (i) review and reassess the adequacy of this charter annually
       and recommend any proposed changes to the Board of Directors for approval, and
       (ii) annually review its own performance and report the results of this evaluation to
       the Board of Directors.

IV.    BACKGROUND

       36.     The Company purports to be the largest coal mining company in the world, with

operations throughout the United States and Australia.

       37.     The Company’s coal mines are organized into six business segments, the largest

of which is the Australian Metallurgical Mining segment, within which the Company owns and

operates seven Australian mines. In 2016, the Australian Metallurgical Mining segment alone

accounted for 23.1% of the Company’s revenues.



                                                9
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 10 of 36 PageID #: 10




        38.      One such mine within the Australian Metallurgical Mining segment is the North

Goonyella mine, which was acquired by the Company in 2004. The North Goonyella mine is an

underground coal mine located in Queensland, Australia. Coal from this mine is transported to

ships at Australian ports for export to customers in India, China, and South Korea.

        39.      According to The Australian Financial Review, the North Goonyella mine is the

Company’s “most profitable single operation,” and in 2017 it generated approximately $100

million out of the Company’s total operating profit of $498 million, equaling approximately 20%.

In May 2017, Defendant Kellow stressed the importance of the mine, describing North Goonyella

as a “high margin mine” that is the “core of [Peabody’s] met coal platform.”

        40.      In excavating coal from the North Goonyella mine, the Company uses a method

called longwall mining. This method uses heavy machines underground to cut large panels of

coal, frequently up to 1,500 feet wide and two miles long. Longwall mining often causes methane

and other dangerous, flammable gases to linger underground, high concentrations of which often

occur when production rates are high and longwall mining equipment is repositioned within the

mine. This leaves the mine prone to spontaneous combustion events when the high concentrations

of flammable gases come into contact with a heat source. As a result, it is imperative that mines

using the longwall mining method implement adequate safety measures to protect against these

risks, including, among others, ventilation systems, methane drainage methods, gas monitoring

controls, and airtight seals.

        41.      For this reason, the Company’s Board of Directors (the “Board”) has a “Health,

Safety, Security, and Environmental Committee” (the “Safety Committee”) that is responsible for

reviewing significant mine safety risks, policies, and performance with Company management. In

2017, 2018, and 2019, the Safety Committee held 8, 9, and 6 meetings, respectively.




                                               10
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 11 of 36 PageID #: 11




       42.      On April 13, 2016, after a multi-year decline in coal prices that strained the

Company’s ability to service its $8.8 billion debt load, the Company filed for bankruptcy

protection under Chapter 11 of the U.S. Bankruptcy Code, and the Company’s stock was delisted

from the NYSE. A year later, on April 3, 2017, Peabody announced that it had emerged from

bankruptcy and that its stock would begin trading again on the NYSE.

       43.      Following its emergence from bankruptcy, the Company was faced with a fragile

economic situation including a high debt load, and thus was motivated to produce high amounts

of coal while cutting safety costs in order to boost the Company’s profit.

V.     FALSE AND MISLEADING STATEMENTS

       44.      At the beginning of the Relevant Period, the North Goonyella mine reported record

production output. While Defendants touted these results, they misled the market about the

sustainability of North Goonyella’s coal production by failing to disclose that the Company’s

inadequate safety measures had put the mine at a heightened risk of complete shutdown.

       45.      On April 3, 2017, the Company announced that it had emerged from bankruptcy

protection and that its stock would begin trading again on the NYSE under the ticker symbol

“BTU.” In conjunction with that announcement, the Company also reported that: “In the past year,

the Company has reduced debt by more than $5 billion from pre-filing levels at March 2016. In

addition, the Company achieved record safety this past year; protected jobs; served global

customers; reduced costs and built cash and liquidity; strengthened the Australia platform;

accelerated coal mine restoration; provided third-party bonding assurances; and was recognized

globally for sustainability.”

       46.      On May 4, 2017, the Company reported positive financial results for its first

quarter 2017. The Company reported that its revenue had increased 29 percent to $1.33 billion




                                                11
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 12 of 36 PageID #: 12




over the first quarter 2016, and that its net income increased $287.2 million to $122.1 million, the

highest net income in nearly five years. The Company also reported that its adjusted EBITDA

increased $304.9 million to $390.0 million.

       47.      Defendant Kellow was quoted in the first quarter 2017 earnings release stating that

following the Company’s emergence from bankruptcy: “The emerged Peabody is proceeding with

a new balance sheet, improved industry fundamentals and a sharp focus on creating value. […]

This focus begins with an emphasis on safe and productive operations that are constantly working

to move down the cost curve; carries forward with intense management of both the asset and

liability side of our balance sheet; and extends to our financial strategies that are aimed at

prioritizing higher returns for shareholders.”

       48.      On the same date, the Company hosted a conference call with analysts and the

market to discuss its results. Defendant Kellow reiterated the Company’s continued focus on

safety at its mines: “I would in closing like to extend my appreciation to our employees around the

world for their ongoing commitment to ensuring safe, productive operations and continued

delivery of value.”

       49.      In response to an analyst’s question, Defendant Kellow stressed the importance of

the North Goonyella mine to the Company’s overall financial wellbeing: “I think the high return

is probably the key there. And I’ve said we’d regard the coal or the met coal platform as being

those high-margin mines in Coppabella on PCI and North Goonyella on hard coking coal. So, I

think the capital allocations and capital priorities and the ability to expand, I think our focus would

first and foremost be around those mines with respect to capital.” He also stressed that those two

mines are “what we believe two high quality, high margin mines in North Goonyella and

Coppabella.”




                                                  12
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 13 of 36 PageID #: 13




       50.      On July 10, 2017, the Company filed its 2016 Form 10-K/A with the SEC. The

2016 10-K/A contained a section entitled “Risk Factors.” Among those provided, the Company

included the following potential risk warning: “Risks inherent to mining could increase the cost of

operating our business.” Under the heading, the Company stated: “Our mining operations are

subject to conditions that can impact the safety of our workforce, or delay coal deliveries or

increase the cost of mining at particular mines for varying lengths of time. These conditions

include . . . fires and explosions from methane gas or goal dust.” The Company continued:

“Despite our efforts, such conditions could occur and have a substantial impact on our results of

operations, financial condition or cash flows.” This disclosure regarding the risk of fire and

explosion from methane gas, was repeated in the 1Q 2017 10-Q, 2Q 2017 10-Q, 3Q 2017 10-Q,

1Q 2018 10-Q, 2Q 2018 10-Q and the 2017 10-K.

       51.      On August 1, 2017, the Company reported positive financial results for the second

quarter 2017. The Company reported that its revenues had increased 21 percent to $1.26 billion

from $1.04 billion and that its adjusted EBITDA increased $245.2 million from the same period

in the prior year to $317.9 million, led by the Australian platform, which outpaced U.S.

contributions and contributed an additional $181.6 million over the prior year.

       52.      On August 1, 2017, the Company hosted a conference call with analysts and the

market to discuss its results, where Defendant Kellow stated that “[o]perationally, the second

quarter marked the best six months of production over the past five years at the North Goonyella

mine.” Then, Defendant Kellow stressed the Company’s continued focus on safety at its mines,

reporting that he “would like to extend my appreciation to all our employees both at the mines and

in offices for their continued commitment to ensuring safe and productive environments.”

       53.      On October 25, 2017, the Company reported positive financial results for the third




                                                13
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 14 of 36 PageID #: 14




quarter 2017. The Company reported that its revenues had increased 22 percent to $1.48 billion

and that its adjusted EBITDA increased $281.1 million from the prior year to $411.3 million. The

press release quoted Defendant Schwetz: “Peabody continues to take aggressive actions to reduce

debt and advance the shareholder return initiatives we outlined in August.”

       54.      On October 25, 2017, the Company hosted a conference call with analysts and the

market to discuss its results, where Defendant Kellow claimed: “Through all of our actions,

Peabody maintains constant vigilance toward safety.”

       55.      On February 7, 2018, the Company reported positive financial results for the

fourth quarter and full year 2017. The Company reported that revenues for the fourth quarter

increased percent over the prior year to $1.52 billion and full year 2017 revenues increased 18

percent over the prior year to $5.58 billion, driven by, among other things, higher Australian

metallurgical and thermal coal pricing. The Company further reported that fourth quarter adjusted

EBITDA increased $122.2 million over the prior year to $416.2 million.

       56.      On February 7, 2018, the Company hosted a conference call with analysts and the

market to discuss the Company’s results, where Defendant Kellow stated: “At the operational

level, our global safety performance continues to surpass industry averages. While our incidence

rate edged up overall from the prior year, our Australian platform had a record year, improving

17% from 2016. As always, we are ever vigilant on our journey of continuous improvement in

safety.” He also stated: “As always, we begin with a focus on safe productive operations and

return maximization.”

       57.      On February 22, 2018, during the Company’s Analyst and Investor Day, the

Company represented that at the North Goonyella coal mine: “Record safety results reflect 80%

improvement since 2013.”




                                               14
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 15 of 36 PageID #: 15




       58.      On April 25, 2018, the Company again reported positive financial results for the

first quarter 2018. The Company reported that revenues for the first quarter rose 10 percent over

the prior year to $1.46 billion and that adjusted EBITDA increased 7 percent over the prior year

to $363.0 million.

       59.      On April 25, 2018, the Company hosted a conference call with analysts and the

market to discuss the Company’s results, where Defendant Kellow stressed the Company’s

“ongoing focus on safe productive work places.”

       60.      In or around May 2018, the Company published its 2017 Corporate and Social

Responsibility Report, which stated that the Company “commit[s] to safety and health as a way of

life” and that “Safety is Peabody’s first value, integrated into all areas of our business.” The report

further stated that: “A focus on improving culture and doing business better lifted the North

Goonyella Underground Mine to new records for performance in safety, production and

development in 2017.”        The report also discussed a Company initiative called “Project

Excellence,” which “is Peabody Australia’s cost and productivity improvement plan that has

driven initiatives critical to the platform’s sustainability without compromising safety, achieving

2017 savings of about $130 million. The platform boasted its best-ever safety performance and

reclaimed more than 1,200 acres of land.”

       61.      The report included a letter from Defendant Kellow: “Peabody’s global safety

performance continues to surpass industry averages. The Australian platform achieved a record

safety year in 2017, and we remain ever vigilant on our journey of continuous improvement in

safety.”

       62.      On July 24, 2018, the Company reported positive financial results for the second

quarter 2018. The Company reported that revenues for the second quarter increased 4 percent over




                                                  15
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 16 of 36 PageID #: 16




the prior year to $1.31 billion, and that adjusted EBITDA increased $51.8 million over the prior

year to $369.6 million.

       63.      On July 24, 2018, the Company hosted a conference call with analysts and the

market to discuss the Company’s results, where Defendant Kellow once again emphasized the

Company and its employees’ “continued focus on safe and productive workplaces.”

       64.      In August 2018, in an Investor Presentation, the Company reported that its

“[s]afety performance continues to outperform industry averages,” and that it paid “[s]trong

attention to operational excellence by committing to safe workplaces, maximizing resource

recovery, improving environmental performance and restoring mined lands.”

       65.      On September 18, 2018, after the Company had continuously touted its safety

record at North Goonyella for over a year, The Australian Financial Review reported that work

had been suspended at the mine due to elevated methane and carbon monoxide levels. According

to the report, “multiple sources have indicated that the coal is generating excessive levels of heat,

that this is the source of the gas accumulation and that management is uncertain why or where this

unanticipated burst of heat is coming from.” The report further explained that “[t]hose same

sources estimate that mine management has no more than two weeks to solve both issues because

a half-moved longwall ‘cannot just sit down there for too long without moving.’”

       66.      The Company downplayed these concerns: “About 2 ½ weeks ago, an area of the

North Goonyella mine began registering higher gas levels, suggesting modest elevated

temperatures and low-level oxidation of some coal.” However, the Company also stated that

“[m]ine management quickly assessed the facts [and] took appropriate steps,” and further

reassured investors that 2018 coal production volumes would not be impacted by these operational

issues, noting that “the company had been trending to the upper end of its 2018 metallurgical coal




                                                 16
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 17 of 36 PageID #: 17




sales volume targets, and those targets have not been revised.”

       67.      On September 19, 2018, the Company issued Form 8-K reporting that “the

[C]ompany is working toward resuming operations.”

       68.      On September 25, 2018, the Company issued another Form 8-K, downplaying the

significance of the issues at the North Goonyella mine and the imminent risk of spontaneous

combustion at the mine, reporting that “gas levels at its North Goonyella Mine have been variable

and remain elevated. The company is working with the Queensland Mines Inspectorate (“QMI”)

and third-party experts as we continue a progressive plan aimed at reducing gas levels and

accommodating a safe return to mining operations.”

       69.      The statements referenced in ¶¶ 43-67 above were materially false and misleading

when made because they failed to disclose the following adverse facts pertaining to the safety

practices at the Company’s North Goonyella mine:

                (a)   The Company had failed to implement adequate safety controls at the North

       Goonyella mine to prevent the risk of a spontaneous combustion event;

                (b)   The Company failed to follow its own safety procedures; and

                (c)   As a result, the North Goonyella mine was at a heightened risk of shutdown.

       70.      Despite these attempts to downplay the operational issues at the North Goonyella

mine, on September 28, 2018, the Company issued a press release reporting that a fire was

occurring within the mine and that as a result, it did “not expect any production from North

Goonyella in the fourth quarter of 2018.” On this news, the Company’s stock fell $5.54, or 13.5

percent, closing at $35.64 on September 28, 2018, down from the previous day’s close of $41.18.

       71.      An article by The Daily Mercury published on September 28, 2018 quoted a long-

time underground operator at the North Goonyella mine as stating that employees had been told




                                               17
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 18 of 36 PageID #: 18




not to talk about the incident: “We’re told ‘don’t talk to the media, don’t talk to the media’ but I

think people have a right to know.”

       72.      In an investor update on October 2, 2018, the Company stated that the fire was

mostly contained and that the Company would initiate a formal review of the fire with the

involvement of independent third parties. On October 11, 2018, the Company further disclosed

that the QMI would commence a safety investigation into the Company related to the events

leading up to the North Goonyella fire.

       73.      However, even after the fire and the announcement of both an internal and a

governmental investigation, the Company continued to mislead the market about its plan to restart

operations at North Goonyella, falsely assuring the market that the Company would be able to

mine significant coal at the North Goonyella mine in the near-term, while continuing to conceal

major issues that would impede any progress at the mine and which would ultimately cause QMI

to reject its plans. Specifically, the statements conditioned the market to believe that its low-cost

plan to restart operations at North Goonyella was reasonable and had a high likelihood of

regulatory approval, while simultaneously omitting to disclose that the plan posed unreasonable

safety and environmental risks such that QMI would likely mandate a safer, more cost-prohibitive

approach that would cause major delays in restarting the mine.

       74.      On October 30, 2018, the Company hosted a conference call with analysts and the

market to discuss the Company’s third quarter 2018 financial results, where Defendant Kellow

convinced investors that the Company would in fact be able to restart operations at North

Goonyella. Defendant Kellow stated: “based on the market reaction, it would seem that the market

contemplates an entire loss of North Goonyella. While we very much understand the concern,

based on what we know today, that conclusion is at best premature and at worst unwarranted.”




                                                 18
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 19 of 36 PageID #: 19




Defendant Kellow also informed the market that production in North Goonyella may restart in the

second half of 2019. Defendant Schwetz also stated: “The company will take all steps to work

safely, progress the plan and look to mitigate costs, while pursuing options for a resumption of

activities at the appropriate time.” On this news, the Company’s stock price increased by 3.4

percent.

       75.      Analysts equated Defendants’ reassurances regarding North Goonyella to the

rising stock value, with J.P. Morgan reporting on October 30, 2018 that “[t]he market has warmed

to Peabody’s recovery plan for North Goonyella with the stock rising 4.7% compared with the

S&P’s +0.85 so far today. As CEO Kellow suggested some investors seem to believe the mine

was lost to a fire, and Peabody’s plan shows that closure is neither the company’s #1 or #2

scenario.”

       76.      However, on February 6, 2019, the Company reported disappointing earnings for

the fourth quarter 2018, weak Q4 2018 coal production, and a soft 2019 outlook due to remediation

costs and lack of production at the North Goonyella mine. At the same time, Defendant Kellow

revealed that production at the North Goonyella mine would not resume in 2019 but was instead

now targeted to “begin to ramp up in the early months of 2020.” On this news, the Company’s

stock fell $3.80, or 10.6 percent, closing at $32.05 on February 6, 2019, down from the previous

day’s close of $35.85.

       77.      However, Defendant Kellow continued to mislead the market regarding the

likelihood that production at the mine would restart in the near-term, reporting that: “While there

is so much work ahead of us, our base case contemplates approximately 2 million tons of sales

from North Goonyella in 2020.”

       78.      On March 27, 2019, the Company issued a press release entitled “Peabody




                                                19
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 20 of 36 PageID #: 20




Releases Initial Learnings From North Goonyella Incident.” In that press release, the Company

concluded that the fire resulted from a planned longwall move and further admitted that its safety

precautions were insufficient, reporting that, as a result of the fire, the Company was “making

changes in systems, processes and training, where warranted, to put into place the improvements

needed to successfully move forward from this incident.” These changes included improvements

to ventilation controls, gas level monitoring, longwall relocation processes, and underground

sealing methods.

       79.      On May 1, 2019, the Company issued a Form 8-K reporting positive first quarter

2019 earnings that met analysts’ estimates. At the same time, however, the Company reported that

it was “currently complying with a directive concerning documentation from the Queensland

Mines Inspectorate, following a thorough review, which has resulted in a multi-week delay to the

initial project plan.” The Company went on that “[i]f further delays occur, the company will re-

evaluate its reventilation and re-entry plans, including longwall production targets, quarterly

project costs and capital expenditures.” On this news, the Company’s stock fell $1.61, or 5.6

percent, closing at $27.16 on May 1, 2019, down from the previous day’s close of $28.77.

       80.      Yet the Company continued to mislead the market regarding the possibility of

regulatory approval from QMI and the timeline for restarting the North Goonyella mine. In

connection with the release of its first quarter 2019 financial results, the Company hosted a

conference call with analysts and the market, where Defendant Kellow stated: “Our focus at this

point is working through that process, responding to their requests for information and then being

able to – as I said, everything’s ready to flick the switch and to be out to re-ventilate and that will

enable this thing to monitor and then re-enter the mine and have a better assessment.” He further

reported: “At that point we look to re-examine the overall timing and sequencing on the project




                                                  20
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 21 of 36 PageID #: 21




plan, but just to reiterate, we’re ready to go, so we’re just working through that, what is a final part

of the process . . . It’s dotting the I’s and crossing the T’s around supporting documentation with

respect to chisel-out procedures and protocols that are on the wrong side.” Defendant Schwetz

reiterated this point: “Related to North Goonyella, in the first quarter, we completed segmenting

of the mine into multiple zones to facilitate a phased reventilation and reentry. In addition, all

physical activities in advance of reventilating the first segment of the mine have been completed.”

        81.      Analysts believed Defendants’ statements. On May 1, 2020, J.P. Morgan reported

that: “The company also reported that it is ready to re-enter the first portion of the North Goonyella

mine but has been delayed as the Queensland Mine regulator reviews documents.” Deutsche Bank

reported on the same date that “North Goonyella undergoing multi-week delay due to Queensland

Mines Inspectorate review, but guide of 2m st of production of 2020 remains unchanged.”

        82.      On July 31, 2019, the Company issued a Form 8-K again reporting positive

earnings for the second quarter 2019. However, the Company reported additional delays to the

reentry into North Goonyella due to QMI: “Advancement during the recovery phase has been

subject to the discretion of the regulatory authority, special protocols and substantial related

administrative requirements, which has resulted in a far slower rate of progress than originally

contemplated.” As a result, the Company suspended its 2020 production guidance at the mine and

informed investors that it was reevaluating its entire reentry plan. Defendant Kellow also

announced that the Company had hired an outside firm to evaluate its organizational structure. On

this news, the Company’s stock fell $1.06, or 4.8 percent, closing at $21.06 on July 31, 2019, down

from the previous day’s close of $22.12.

        83.      Analysts connected this stock drop to the news about North Goonyella, with J.P.

Morgan reporting on July 31, 2019 that “we expect the North Goonyella news will dominate and




                                                  21
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 22 of 36 PageID #: 22




depress the market’s reaction to [other positive Company news],” and, later that day confirming,

“[t]he market did not react well to Peabody’s announcement of delays at North Goonyella.”

       84.      However, on the same date, the Company hosted a conference call with investors

and analysts to discuss its second quarter 2019 financial results, where Defendant Kellow touted

the Company’s progress in reentering the mine: “Turning to North Goonyella, major progress has

been made to-date including reventilation and re-entry of the mine. We’ve also learned a

substantial amount since we commenced activities underground earlier this month.”

       85.      Analysts accepted this story, with Deutsche Bank noting on August 4, 2019 that

“Key catalysts for the stock include . . . progress at North Goonyella where we expect the market

has now rebased down, so any announcements could be positive.”

       86.      On August 9, 2019, QMI released a one-page document with its preliminary

investigative findings indicating that the Company had deficient safety systems at North Goonyella

and that the Company was not cooperating fully with its investigation. Specifically, QMI noted

that all Peabody employees chose not to be interviewed by the agency. Among other things, the

following observations were included in the report:

                (a)   Review of the mine’s records suggests that gas trends were not given

       sufficient consideration, which may have impacted the way in which [trigger action

       response plans] were applied and actioned;

                (b)   Some key reports relating to the mine’s ventilation plan, gas alarm system

       and explosion risk zone controls do not appear to have been reviewed or countersigned by

       key personnel, as required under the mine’s safety and health management system;




                                               22
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 23 of 36 PageID #: 23




                (c)    There is evidence that some boreholes located deep within the 9N goaf

        region were insufficiently sealed, allowing an ingress of oxygen into active goaves, with

        the potential to escalate conditions for spontaneous combustion; and

                (d)    There is evidence to suggest the mine did not follow its own procedures

        relating to major ventilation changes.

        87.     On this news, Peabody’s stock fell $0.37, or 2 percent, closing at $18.13 on August

9, 2019, down from the previous day’s close of $18.50.

                                      TRUTH EMERGES

        88.     On October 29, 2019, the Company issued a Form 8-K reporting a third quarter

2019 loss of $0.88 per share, as compared with positive third quarter 2018 earnings of $0.63 per

share, missing analysts’ consensus expectations by more than 50 percent. At the same time,

Peabody disclosed for the first time that QMI’s strict restrictions on restarting operations at the

North Goonyella mine would result in a three or more year delay before any meaningful coal could

be produced.

        89.     During the subsequent earnings call, Defendant Kellow elaborated on this

revelation: “Overall, we believe the highly restrictive approach from QMI has required a greatly

disciplined approach from Peabody. As such, we have identified a preferred path, which . . .

represent[s] significant lower risk, the best path to return the regular way mining and maximizes

the value of a mine with a potential life of several decades.” Defendant Kellow explained that

even the beginning steps of that new plan were still “contingent on obtaining pre-approval from

QMI.”

        90.     On this news, the Company’s stock fell $3.56, or 22 percent, closing at $12.48

October 29, 2019, down from the previous day’s close of $16.04.




                                                 23
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 24 of 36 PageID #: 24




VI.    FIDUCIARY DUTIES OF DEFENDANTS

       91.      By reason of their positions as officers, directors, and/or fiduciaries of the

Company and because of their ability to control the business and corporate affairs of the Company,

Defendants owed the Company and its shareholders fiduciary obligations of trust, loyalty, good

faith, and due care, and were and are required to use their utmost ability to control and manage the

Company in a fair, just, honest, and equitable manner. Defendants were and are required to act in

furtherance of the best interests of the Company and its shareholders so as to benefit all

shareholders equally.

       92.      Each director and officer of the Company owes to Peabody and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the Company and

in the use and preservation of its property and assets and the highest obligations of fair dealing.

       93.      Defendants, because of their positions of control and authority as directors and/or

officers of the Company, were able to and did, directly and/or indirectly, exercise control over the

wrongful acts complained of herein.

       94.      To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       95.      Defendants, by virtue of their positions as a director and/or officer, owed to the

Company and to its shareholders the highest fiduciary duties of loyalty, good faith, and the exercise

of due care and diligence in the management and administration of the affairs of the Company, as

well as in the use and preservation of its property and assets. The conduct of Defendants

complained of herein involves a knowing and culpable violation of their obligations as directors

and officers of the Company, the absence of good faith on their part, or a reckless disregard for




                                                 24
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 25 of 36 PageID #: 25




their duties to the Company and its shareholders that Defendants were aware or should have been

aware posed a risk of serious injury to the Company. The conduct of Defendants who were also

officers and directors of the Company has been ratified by the remaining Defendants who

collectively comprised the Board at all relevant times.

       96.      As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

Defendants had a duty to prevent and not to effect the dissemination of inaccurate and untruthful

information with respect to the Company’s financial condition, performance, growth, operations,

financial statements, business, products, management, earnings, internal controls, and present and

future business prospects, and had a duty to cause the Company to disclose omissions of material

fact in its regulatory filings with the SEC all those facts described in this Complaint that it failed

to disclose, so that the market price of the Company’s common stock would be based upon truthful

and accurate information.

       97.      To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of the

Company were required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

       manner in accordance with the laws;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

       as to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Peabody conducted its operations, and, upon




                                                 25
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 26 of 36 PageID #: 26




       receipt of notice or information of imprudent or unsound conditions or practices, to make

       reasonable inquiry in connection therewith, and to take steps to correct such conditions or

       practices;

               (d)    establish and maintain systematic and accurate records and reports of the

       business and internal affairs of Peabody and procedures for the reporting of the business

       and internal affairs to the Board and to periodically investigate, or cause independent

       investigation to be made of, said reports and records;

               (e)    maintain and implement an adequate and functioning system of internal

       legal, financial, and management controls, such that Peabody’ operations would comply

       with all applicable laws and Peabody’ financial statements and regulatory filings filed with

       the SEC and disseminated to the public and the Company’s shareholders would be

       accurate;

               (f)    exercise reasonable control and supervision over the public statements made

       by the Company’s officers and employees and any other reports or information that the

       Company was required by law to disseminate;

               (g)    refrain from unduly benefiting themselves and other Company insiders at

       the expense of the Company; and

               (h)    examine and evaluate any reports of examinations, audits, or other financial

       information concerning the financial affairs of the Company and to make full and accurate

       disclosure of all material facts concerning, inter alia, each of the subjects and duties set

       forth above.

       98.      Each of the Defendants further owed to Peabody and the shareholders the duty of

loyalty requiring that each Defendant favor Peabody’ interest and that of its shareholders over his




                                                26
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 27 of 36 PageID #: 27




or her own while conducting the affairs of the Company and refrain from using his or her position,

influence, or knowledge of the affairs of the Company to gain personal advantage.

       99.      At all times relevant hereto, Defendants were the agents of other and of Peabody

and were at all times acting within the course and scope of such agency.

       100.     Because of their advisory, executive, managerial, and directorial positions with

Peabody, each of the Defendants had access to adverse, non-public information about the

Company.

       101.     Defendants, because of their positions of control and authority, were able to and

did, directly or indirectly, exercise control over the wrongful acts complained of herein, as well as

the contents of the various public statements made by Peabody.

VII.   CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       102.     In committing the wrongful acts alleged herein, Defendants have pursued, or

joined in the pursuit of, a common course of conduct, and have acted in concert with and conspired

with one another in furtherance of their wrongdoing. Defendants caused the Company to conceal

the true facts as alleged herein. Defendants further aided and abetted and/or assisted each other in

breaching their respective duties.

       103.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, and waste of corporate assets.

       104.     Defendants accomplished their conspiracy, common enterprise, and common

course of conduct by causing the Company purposefully or recklessly to conceal material facts,

fail to correct such misrepresentations, and violate applicable laws. In furtherance of this plan,

conspiracy, and course of conduct, Defendants collectively and individually took the actions set




                                                 27
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 28 of 36 PageID #: 28




forth herein. Because the actions described herein occurred under the authority of the Board, each

Defendant, who are directors of Peabody, was a direct, necessary, and substantial participant in

the conspiracy, common enterprise, and common course of conduct complained of herein.

       105.     Each Defendant aided and abetted and rendered substantial assistance in the

wrongs complained of herein. In taking such actions to substantially assist the commission of the

wrongdoing complained of herein, each of Defendant acted with actual or constructive knowledge

of the primary wrongdoing, either took direct part in, or substantially assisted the accomplishment

of that wrongdoing, and was or should have been aware of his or her overall contribution to and

furtherance of the wrongdoing.

       106.     At all times relevant hereto, each Defendant was the agent of each of the other

Defendants and of Peabody and was at all times acting within the course and scope of such agency.

VIII. DAMAGES TO THE COMPANY

       107.     As a direct and proximate result of Defendants’ conduct, the Company has lost

and expended, and will lose and expend, many millions of dollars.

       108.     Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company and certain of its current and former officers,

any internal investigations, and amounts paid to outside lawyers, accountants, and investigators in

connection thereto.

       109.     As a direct and proximate result of Defendants’ conduct, the Company has also

suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that

will plague the Company’s stock in the future due to the Company’s and their misrepresentations

and Defendants’ breaches of fiduciary duties and unjust enrichment.

IX.    DERIVATIVE ALLEGATIONS




                                                28
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 29 of 36 PageID #: 29




        110.     Plaintiff brings this action derivatively and for the benefit of the Company to

redress injuries suffered, and to be suffered, as a result of Defendants’ breaches of their fiduciary

duties as directors and/or officers of the Company, waste of corporate assets, unjust enrichment

and violations of the Exchange Act, as well as the aiding and abetting thereof.

        111.     The Company is named solely as a nominal party in this action. This is not a

collusive action to confer jurisdiction on this Court that it would not otherwise have.

X.      DEMAND FUTILITY ALLEGATIONS

        112.     Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        113.     A pre-suit demand on the Board of the Company is futile and, therefore, excused.

At the time of filing of this action, the Board consists of the following eleven (11) individuals:

Defendants Algaze, Bertone, Chirekos, Gorman, Kellow, Laymon, Malone, Miller, Sutherlin,

Yeates (the “Director-Defendants”) and non-party Champion. Plaintiff needs only to allege

demand futility as to six of these eleven Directors.

        114.     Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the schemes

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material.

        115.     In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was, inter alia, intended

to make the Company appear more profitable and attractive to investors. As a result of the

foregoing, the Director Defendants breached their fiduciary duties, face a substantial likelihood of




                                                 29
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 30 of 36 PageID #: 30




liability, are not disinterested, and demand upon them is futile, and thus excused.

Defendant Kellow

       116.     Defendant Kellow is also incapable of considering a demand to commence and

vigorously prosecute this action because he faces additional substantial likelihood of liability as

he is a named defendant in the Securities Class Action.

       117.     Defendant Kellow, the Company’s CEO, is also not an independent director.

Defendant Davis is not disinterested for purposes of demand futility because his principal

occupation is CEO of the Company.

Defendant Yeates

       118.     Defendant Yeates, the Company’s Executive Vice President and Chief Operating

Officer, is not an independent director. Defendant Yeates is not disinterested for purposes of

demand futility because his principal occupation is Executive Vice President and Chief Operating

Officer of the Company.

Defendants Bertone, Chirekos, and Sutherlin

       119.     Defendants Bertone, Chirekos, and Sutherlin served on the Company’s Audit

Committee during the Relevant Period. Pursuant to the Company’s Audit Committee Charter, the

Audit Committee members were responsible for overseeing the Company’s financial reporting

process, the integrity of the Company’s financial statements, the Company’s compliance with legal

and regulatory requirements, and the Company’s internal controls over financial reporting. The

Audit Committee failed to ensure the integrity of the Company’s financial statements, allowing

the Company to file false and misleading financial statements with the SEC and to fail to maintain

internal controls. Therefore, these Defendants (as members of the Audit Committee) breached

their fiduciary duties, are not disinterested, and demand is excused as to them.




                                                30
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 31 of 36 PageID #: 31




Defendants Bertone, Gorman, Laymon and Yeates

       120.    Defendants Bertone, Gorman, Laymon and Yeates served on the Company’s

Health, Safety, Security & Environmental Committee during the Relevant Period. Pursuant to this

Committee’s Charter, these Defendants were responsible for:

       ➢         review with management the significant risks or exposures faced by the
       Company in the health, safety, security and environmental areas, including such
       liabilities reported in the Company’s public reports and financial statements, and
       steps taken by management to address such risks, including contingency planning
       and emergency response activities;

       ➢        review at least annually the Company’s health, safety, security and
       environmental objectives, policies and programs (including processes to ensure
       compliance with applicable laws and regulations), assessments of the effectiveness
       of such policies and programs (including periodic performance metrics and audits)
       and performance;

       ➢       review methods to communicate the Company’s health, safety, security
       and environmental values and performance to Company employees and the public;

       ➢       review the Company’s efforts to advance the Company’s progress on
       sustainable development (i.e., the integration of social, environmental, and
       economic principles in the Company’s mining operations from exploration through
       development, operation, reclamation, closure and post closure activities);

       ➢       review and discuss with management any material noncompliance with
       health, safety, security and environmental laws, including any pending or
       threatened administrative, regulatory or judicial proceedings related to such
       noncompliance, and management’s response to such noncompliance;

       ➢       review and recommend approval of the environmental and mine safety
       disclosures required to be included in the Company’s periodic reports on Forms 10-
       K and 10-Q;

       ➢        consider and advise the Board of Directors on health, safety, security and
       environmental matters and sustainable development, and on the health, safety,
       security or environmental risks or exposures associated with projects for which
       management is seeking Board approval;

       ➢        consider and advise the Compensation Committee on the Company’s
       performance with respect to incentive compensation metrics relating to health,
       safety, security or environmental matters; and


                                               31
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 32 of 36 PageID #: 32




       ➢         review and discuss with management significant legislative, regulatory,
       political and social issues and trends that may affect the health, safety, security and
       environmental management process and system in place at the Company or the
       Company’s business operations, financial performance or public image, and
       management’s response to such matters.

       121.     Therefore, these Defendants (as members of the Health, Safety, Security &

Environmental Committee) breached their fiduciary duties, are not disinterested, and demand is

excused as to them.

       122.     Moreover, as member of the Health, Safety, Security & Environmental

Committee, Defendants Bertone, Gorman, Laymon and Yeates knowingly and consciously

allowed the authorization of false and misleading statements, failed to timely correct such

statements, failed to take necessary and appropriate steps to ensure that the Company’s internal

controls were sufficiently robust and effective (and were being implemented effectively), failed to

take necessary and appropriate steps to ensure that the Board’s duties were being discharged in

good faith and with the required diligence constitute breaches of the fiduciary duties of loyalty and

good faith, for which the Defendants Bertone, Gorman, Laymon and Yeates face a substantial

likelihood of liability. If Defendants Bertone, Gorman, Laymon and Yeates were to bring a suit

on behalf of Peabody to recover damages sustained as a result of this misconduct, they would

expose themselves to significant liability. This is something they will not do. For this reason

demand is futile as to Defendants Bertone, Gorman, Laymon and Yeates.

Defendants Miller and Algaze

       123.     Defendant Miller is an Equity Partner and Senior Portfolio Manager and Head of

U.S. Restructuring for Elliott Management.

       124.     Defendant Algaze is a Portfolio Manager at Elliott Management.

       125.     Defendants Miller and Algaze would not consider filing suit against one another


                                                 32
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 33 of 36 PageID #: 33




because they both work for the same company. Further, Defendant Algaze would not consider

filing suit against Defendant Miller because Defendant Miller is an Equity Partner at Elliott

Management and has the power to terminate Defendant Algaze’s employment with Elliott

Management. Thus, demand is futile as to Defendants Miller and Algaze.

XI.    CAUSES OF ACTION

                                             COUNT I

               (Against Defendant Kellow and Schwetz for Contribution Under
                         Sections 10(b) and 21D of the Exchange Act)

       126.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       127.     The Company, along with Defendants Kellow and Schwetz, is named as a

defendant in the Securities Class Action, which assert claims under the federal securities laws for

violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated

thereunder. If and when the Company is found liable in the Securities Class Action for these

violations of law, the Company’s liability will be in whole or in part due to Defendants Kellow

and Schwetz’s willful and/or reckless violations of his obligations as an officer and directors of

the Company.

       128.     Through their positions of control and authority as officers of the Company,

Defendants Kellow and Schwetz was able to and did, directly and/or indirectly, exercise control

over the business and corporate affairs of the Company, including the wrongful acts described in

the Securities Class Actions and herein.

       129.     As such, Defendant Kellow and Schwetz are liable under 15 U.S.C. § 78j(b),

which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15

U.S.C. § 78u-4(f), which governs the application of a private right of action for contribution arising



                                                 33
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 34 of 36 PageID #: 34




out of violations of the Exchange Act.

                                            COUNT II

                      (Against Defendants for Breach of Fiduciary Duties)

        130.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

        131.     Defendants owed to the Company the duty to exercise candor, good faith, and

loyalty in the management and administration of Peabody’ business and affairs.

        132.     Defendants violated and breached his or her fiduciary duties of candor, good faith,

loyalty, reasonable inquiry, oversight, and supervision.

        133.     Defendants’ conduct set forth herein was due to their intentional or reckless breach

of the fiduciary duties they owed to the Company, as alleged herein. Defendants intentionally or

recklessly breached or disregarded their fiduciary duties to protect the rights and interests of

Peabody.

        134.     Defendants failed to correct and/or caused the Company to fail to rectify any of

the wrongs described herein or correct the false and misleading statements and omissions of

material fact referenced herein, rendering them personally liable to the Company for breaching

their fiduciary duties.

        135.     In further breach of their fiduciary duties, Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

        136.     Plaintiff, on behalf of Peabody, has no adequate remedy at law.

                                            COUNT III

                      (Against Defendants for Waste of Corporate Assets)

        137.     Plaintiff incorporates by reference and re-alleges each and every allegation set




                                                 34
 Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 35 of 36 PageID #: 35




forth above, as though fully set forth herein.

       138.     As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused Peabody to waste valuable

corporate assets, to incur many millions of dollars of legal liability and costs to defend unlawful

actions, and to lose financing from investors and business from future customers who no longer

trust the Company and its products. As a result of the waste of corporate assets, Defendants are

each liable to the Company.

       139.    Plaintiff, on behalf of Peabody, has no adequate remedy at law.

                                            COUNT IV

                         (Against Defendants for Unjust Enrichment)

       140.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       141.    During the Relevant Period, Defendants received bonuses, stock options, and/or

similar such compensation from Peabody that were tied to the financial performance of the

Company. Defendants were unjustly enriched thereby

       142.    To remedy Defendants’ unjust enrichment, this Court should order Defendants to

disgorge their unjustly obtained bonuses and compensation.

XII.   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

               A.      Against all Defendants and in favor of the Company for the amount of

       damages sustained by the Company as a result of Defendants’ breaches of fiduciary duties;

               B.      Directing the Company to take all necessary actions to reform and improve

       its corporate governance and internal procedures to comply with applicable laws and to




                                                 35
Case 1:20-cv-01747-CFC Document 1 Filed 12/22/20 Page 36 of 36 PageID #: 36




      protect the Company and its shareholders from a repeat of the damaging events described

      herein, including, but not limited to, putting forward for shareholder vote resolutions for

      amendments to the Company’s By-Laws or Articles of Incorporation and taking such other

      action as may be necessary to place before shareholders for a vote a proposal to strengthen

      the Board’s supervision of operations and develop and implement procedures for greater

      shareholder input into the policies and guidelines of the Board;

              C.     Awarding to the Company restitution from Defendants, and each of them,

      and ordering disgorgement of all profits, benefits and other compensation obtained by

      Defendants;

              D.     Awarding to Plaintiff the costs and disbursements of the action, including

      reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

              E.     Granting such other and further relief as the Court deems just and proper.

XIII. DEMAND FOR TRIAL BY JURY

      Plaintiff demands a trial by jury on all issues so triable.



Dated: December 22, 2020                           O’KELLY & ERNST, LLC

                                                   /s/ Ryan M. Ernst
GAINEY McKENNA & EGLESTON                          Ryan M. Ernst (#4788)
Thomas J. McKenna                                  824 N. Market Street, Suite 1001A
Gregory M. Egleston                                Wilmington, DE 19801
501 Fifth Avenue, 19th Floor                       Telephone: (302) 778-4000
New York, NY 10017                                 Email: rernst@oelegal.com
Telephone: (212) 983-1300
Facsimile: (212) 983-0383                          Attorneys for Plaintiffs
Email: tjmckenna@gme-law.com
Email: gegleston@gme-law.com

Attorneys for Plaintiffs




                                                36
